 
 
I 
111th CONGRESS
1st Session
H. R. 2904 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2009 
Mr. Moran of Kansas introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To prohibit the Federal Government from holding ownership interests, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Government Ownership Exit Plan Act of 2009.
2.DefinitionIn this Act—
(1)the term ownership interest means an interest in a troubled asset described in section 3(9)(B) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5202(a)(1)), as in effect on the day before the date of enactment of this Act, that was purchased by the Secretary under section 101(a)(1) of such Act (12 U.S.C. 5211(a)(1)); and
(2)the term Secretary means the Secretary of the Treasury.
3.Re-privatization of private entities
(a)Prohibition on Federal Government holding ownership interests
(1)In generalBeginning on the date of enactment of this Act, the Federal Government may not acquire, directly or indirectly, any ownership interest.
(2)DivestitureExcept as provided in subsection (b), the Secretary shall divest the Federal Government of any ownership interest not later than July 1, 2010.
(b)Limited Authority
(1)In generalBeginning on July 1, 2010, the Secretary may hold an ownership interest with respect to a particular entity for a period of not more than 6 months if, not later than July 1, 2010, the Secretary submits a report to Congress with respect to that entity stating that—
(A)compliance with subsection (a)(2) with respect to such entity would have a significant adverse impact on the taxpayers of the United States; and
(B)there is a reasonable expectation that a waiver of subsection (a)(2) would allow the Secretary to recover the cost to the Federal Government of acquiring such ownership interest.
(2)Single renewalThe Secretary may renew an extension under paragraph (1) for a single period of not more than 6 months, if the Secretary submits to Congress a report stating that the conditions described in subparagraphs (A) and (B) of paragraph (1) still exist with respect to the subject ownership interest.
(c)Conforming amendmentSection 3(9) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5202(9)) is amended—
(1)in subparagraph (A), by striking ; and at the end and inserting a period;
(2)by striking means— and all that follows through residential in subparagraph (A) and inserting means residential; and
(3)by striking subparagraph (B).
(d)Deposit of funds
(1)In generalSection 115(a)(3) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5225(a)(3)) is amended by striking outstanding at any one time.
(2)Deposit of funds into Treasury
(A)In generalOn and after the date of enactment of this Act, all repayments of obligations arising under the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.), and all proceeds from the sale of assets acquired by the Federal Government under that Act, shall be paid into the general fund of the Treasury for reduction of the public debt, in accordance with section 106(d) of that Act (12 U.S.C. 5216(d)), as amended by this subsection.
(B)Conforming amendmentSection 106(d) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5216(d)) is amended by inserting , and repayments of obligations arising under this Act, after section 113.
(e)Influence of management decisionsTitle I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is amended by adding at the end the following:

137.Influence of management decisions
(a)DefinitionsFor purposes of this section, the following definitions shall apply:
(1)Covered personThe term covered person means any person who is an officer or employee (including a special Government employee (as defined in section 202(a) of title 18, United States Code)) of the executive branch of the United States (including any independent agency of the United States).
(2)Significant management decisionThe term significant management decision includes the appointment of senior executives or board members, business strategies relating to production and manufacturing, plant closings, the relocation of the headquarters of an entity, the modification of labor contracts, and other financial decisions.
(b)Influence prohibited
(1)In generalIt shall be unlawful for any covered person to knowingly make, with the intent to influence, a communication regarding a significant management decision of a recipient of assistance under this title to any officer or employee of the recipient.
(2)Criminal penaltyAny covered person who violates paragraph (1) shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both.
(c)Civil actions
(1)In generalThe Attorney General of the United States may bring a civil action in an appropriate United States district court against any covered person to enforce subsection (b).
(2)Civil penaltyAny covered person who, upon proof by a preponderance of the evidence, violates subsection (b) shall be subject to a civil penalty of not more than $50,000 for each violation. The imposition of a civil penalty under this paragraph shall not preclude any other criminal or civil statutory, common law, or administrative remedy, which is available by law to the United States or any other person.
(3)OrdersIf the Attorney General of the United States has reason to believe that a covered person is engaging in conduct that violates subsection (b), the Attorney General may petition an appropriate United States district court for an order prohibiting the covered person from engaging in the conduct. The court may issue an order prohibiting the covered person from engaging in the conduct if the court finds that the conduct constitutes a violation of subsection (b). The filing of a petition under this paragraph shall not preclude any other remedy which is available by law to the United States or any other person..
(f)Federal Deposit Insurance CorporationNothing in this Act may be construed to impede the ability of the Federal Deposit Insurance Corporation to maintain the stability of the banking system.
4.Oversight by Financial Stability Oversight BoardSection 104(a) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5214(a)) is amended—
(1)in paragraph (2), by striking and at the end;
(2)in paragraph (3), by striking the semicolon at the end and inserting ; and; and
(3)by adding at the end the following:

(4)reviewing the implementation of section 3 of the Government Ownership Exit Plan Act of 2009..
5.Reports Required
(a)Report on Federal Government ownership
(1)Reports requiredThe Secretary shall make (and shall publicly disclose) periodic reports detailing any ownership interest held by the Federal Government, including any loan or loan guarantee made by the Board of Governors of the Federal Reserve System.
(2)Timing of reportsThe Secretary shall submit the reports under paragraph (1)—
(A)not later than October 1, 2009; and
(B)each quarter of the fiscal year thereafter.
(b)Reports on winding down or divestment
(1)Reports requiredThe Secretary shall submit to Congress periodic reports on the plans of the Secretary for compliance with this Act, including any plans to wind down or divest an ownership interest.
(2)Timing of reportsThe Secretary shall submit the reports under paragraph (1)—
(A)not later than April 1, 2010; and
(B)each month thereafter until all ownership interests are divested under section 3(a)(2).
6.Plan for Government Sponsored EnterprisesNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to Congress a report describing a plan of the Secretary—
(1)to end the conservatorship by the Federal Government of the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation; and
(2)to eliminate any form of direct ownership by the Federal Government of the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation. 
 
